Title: To James Madison from Sylvanus Bourne, 24 June 1808
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam, the 24 June 1808.

I herewith transmit you the last Leyden Gazettes to which I beg leave to refer for many interesting relations relative to the affairs of Europe which do not as yet assume any aspect of a pacifick nature.
The Embargo In the U States will (though a necessary measure) be found very irksome.  I fear that our Country will become Restless under its effects & that unless our Citizens are occupied in a Contest with those European Powers who treat us so its internal disorder & dispute may be the Result.  The decree at Milan of 19 Decr. last was of a nature to damp the ardor of our Country in regard to its disputes with G. B. & must have produced very unpleasant sensations in the mind of the Administration as tending to puzzle & falsify the plans it had probably contemplated on the Score of our Affairs with the other Powers.  I am with great Respect Yr Ob Sert

S Bourne


Please send the within to the Post Office.

